COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


  SHAWN ANTHONY HARRISON,                         '
                                                                No. 08-19-00025-CR
                    Appellant,                    '
                                                                  Appeal from the
  v.                                              '
                                                           372nd Criminal District Court
  THE STATE OF TEXAS,                             '
                                                              of Tarrant County, Texas
                                                  '
                    Appellee.
                                                  '               (TC# 1513591D)

                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall

be certified below for observance.


       IT IS SO ORDERED THIS 30TH DAY OF APRIL, 2020.

                                             YVONNE T. RODRIGUEZ, Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.